DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I, claim(s) 1-5, 22, 26, 27, drawn to a holographic display apparatus comprising variable individual parallax coding, which display apparatus contains a tracking unit comprising a controllable optical element.
Group II, claim(s) 6-8 drawn to a polarisation switch in combination with a passive polarisation grating or polarisation beamsplitter and at least two passive scattering elements.
Group III, claim(s) 9 drawn to a rotating passive scattering element.

Group V, claim(s) 14-21 drawn to a special controllable optical element based on a liquid crystal layer (having a one-dimensional, randomly distributed surface structure).
Group VI, claim(s) 23 and 24 drawn to a controllable filter assembly for eliminating diffraction orders rotating passive scattering element.
Group VII, claim(s) 25 drawn to an Illumination device having controllable coherence properties.
Group VIII, claim(s) 28-30 drawn to a method for depicting two-dimensional and/or three-dimensional scenes by means of rotating the holographic individual parallax coding direction about a fixed center point, in order to achieve the greatest overlap of the visibility region and the eye pupil of the observer, using a position detection system.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-4, 22, 26, and 28.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 5 describes a tracking unit comprising an (additional) controllable optical element/
Claim 6 describes the use of a polarisation switch in combination with a passive polarisation grating or polarisation beamsplitter and at least two passive scattering elements.
Claim 9 describes the use of a rotating passive scattering element.
Claim 10 describes the use of at least two controllable optical elements in the form of scatterers.
Claim 14 describes the use of a special controllable optical element based on a liquid crystal layer.
Claim 23 describes the use of a filter assembly for eliminating diffraction orders.
Claim 25 describes the use of an illumination device having controllable coherence properties.
Claim 28 describes the method step of determining the coding direction using a position detection system.
The above-described inventions can be used separately from one another and solve the following objective different technical problems:
	Claim 5: how, in a holographic display apparatus, the image can be better actively tracked following a moving observer (than solely by means of the SLM).

	Claim 9: how a desired shape of a light distribution (i.e. of the sweet spot) of a visibility region, appropriately for individual parallax codings used, can be generated, on the basis of exclusively non­electronic optical components.
	Claim 10: how a desired shape of a light distribution (i.e. of the sweet spot) of a visibility region, appropriately for individual parallax codings used, can be generated, on the basis of exclusively electronic optical components.
	Claim 14: how a scatterer can be generated which can be switched on and off and only scatters in one dimension.
	Claim 23: how disruptive diffraction orders in a holographic display apparatus can be eliminated.
	Claim 25: how the coherence properties of a light source can be variably adapted to a particular individual parallax coding.
Claim 28: how small eye movements of the observer can be detected and the visibility region can be tracked following said movements.
Claims 6, 9, and 10 lack unity of invention because even though the inventions of these groups require the technical feature of to adapt the shape of the visibility region ( or of the "sweet spot") in the non-coding direction for individual parallax codings, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of GB-2379351 see (Fig. 1-6; page 1, line 1 - page 3, line 26), .
The underlying technical problem is therefore known or obvious from the prior art and the solution thereto is generally desirable. The formulation of a common problem (for example: how a desired shape of a light distribution of a visibility region, appropriately for individual parallax codings used, can be generated) therefore does not establish unity of invention. In fact, the three groups of claims 6, 9 and 10, if no relevant prior art existed, would be considered to be three independent inventions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        11/9/21



/VIJAY SHANKAR/           Primary Examiner, Art Unit 2622